 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
      PUGET SOUNDKEEPER ALLIANCE,         )                    Case No. C18-1745 RSM
 9
                                          )
10                 Plaintiff,             )                    ORDER GRANTING STIPULATED
      v.                                  )                    MOTION FOR CONTINUANCE OF
11                                        )                    CASE SCHEDULE
12    CITY OF ANACORTES,                  )
                                          )
13                 Defendant.             )
      ___________________________________ )
14
15
            THIS MATTER comes before the Court on the parties’ Stipulated Motion for
16
     Continuance of Case Schedule. After reviewing the stipulated motion, the Court hereby grants
17
18   the parties’ Stipulated Motion for Continuance of the Case Schedule and will extend the case
19   schedule by 120 days. The Court will issue a new Order Setting Trial Date and Related Dates
20
     according to the Court’s availability, but will set the new trial date for at least 120 days from its
21
     currently scheduled date of February 10, 2020.
22
23          IT IS SO ORDERED this 5th day of June 2019.

24
25
26
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
27
28    ORDER GRANTING STIPULATED MOTION                           Smith & Lowney, p.l.l.c.
      FOR CONTINUANCE OF CASE SCHEDULE - 1                       2317 East John Street
29    Case No. 2:18-CV-01745-RSM                               Seattle, Washington 98112
                                                                     (206) 860-2883
 1
 2   Presented by:

 3
     SMITH & LOWNEY, PLLC
 4
 5   By: /s/ Alyssa Englebrecht____
         Alyssa Englebrecht, WSBA No. 46773
 6       /s/Richard Smith______________
 7       Richard Smith, WSBA No. 21788
         Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    ORDER GRANTING STIPULATED MOTION          Smith & Lowney, p.l.l.c.
      FOR CONTINUANCE OF CASE SCHEDULE - 2      2317 East John Street
29    Case No. 2:18-CV-01745-RSM              Seattle, Washington 98112
                                                    (206) 860-2883
